Title: Simeon Deane to the American Commissioners, 16 April 1778: résumé
From: Deane, Simeon
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Casco Bay, Falmouth, April 16, 1778: I arrived yesterday on the Sensible and leave today for Congress; my time here is too short to collect news. No word of the fleet that left France in February, or of Capt. Courter from Spain. The chevalier Marigny is worried about British cruisers and anxious to leave as soon as possible. He and his officers have treated me with the greatest civility. From Boston I shall send here, I hope in time to catch the ship, any information of consequence. The spirit of the people is said to be high, and the news I carry will doubtless give great satisfaction. There is a rumor, not yet confirmed, of a revolution in Canada that has delivered Quebec into our hands.>
